Exhibit 10.7(c)

SECOND LEASE AMENDMENT

Between

KENT CENTRAL, LLC

and

TULLY’S COFFEE CORPORATION.

This Second Lease Amendment dated the 6th day of June, 2000 is attached to and
made part of that certain Lease dated August 16,1999, as amended by that certain
First Lease Amendment dated December 17, 1999 (hereinafter collectively referred
to as the “Lease”) by and between Kent Central, LLC., a Washington limited
liability company, hereinafter called Lessor (“Lessor”), and Tully’s Coffee
Corporation, a Washington corporation, hereinafter called the Lessee (“Lessee”),
covering the Premises located at 3100 Airport Way South, in Seattle, Washington
(the “Premises”). The Premises are more particularly described in the Lease as
amended.

The terms used herein shall have the same definitions as set forth in the Lease.

In consideration of the mutual covenants and promises contained in this Second
Lease Amendment and the Lease, Lessor and Lessee agree as follows:

 

1. Section 2, “Term”: The Commencement Date of the Lease is hereby established
as May 15, 2000.

 

2. Section 3, “Rent”: The Base Rent as provided in Section 3 of the Lease and as
modified in the First Lease Amendment is hereby modified to reduce the Base Rent
obligation of Lessee during the first two months of the Lease Term from $46,033
per month to $10,000 per month.

 

3. Section 16, Insurance: Subsection C of Section 16 is hereby amended to cause
the insurance coverage referenced therein to be provided only at Lessor’s
option.

Except as otherwise modified by the terms of this Second Lease Amendment, all
other terms and conditions of the Lease remain unchanged and in full force and
effect as to both the initial Premises and the Expansion Premises.

 

LESSOR:     LESSEE: KENT CENTRAL, LLC     TULLY’S COFFEE CORPORATION

 

   

/s/ Tom T. O’Keefe

By:   Larry R. Benaroya     By:   Tom T. O’Keefe Its:   Manager     Its:  
Chairman & CEO Date:     Date: 6/8/00



--------------------------------------------------------------------------------

Second lease Amendment

Page 2

 

STATE OF WASHINGTON    ]         ]    ss. COUNTY OF KING    ]   

I certify that I know or have satisfactory evidence that Larry R. Benaroya is
the person who appeared before me, a Notary Public in and for the State of
Washington duly commissioned and sworn, and acknowledged that he is the Manager
of Kent Central, LLC, a Washington limited liability company, who executed the
within and foregoing instrument, and acknowledged the instrument to be the free
and voluntary act and deed of said company for the uses and purposes therein
mentioned, and on oath stated that affiant is authorized to execute said
instrument on behalf of said company.

IN WITNESS WHEREOF I have hereunto set my hand and affixed my official seal the
day and year first above written.

 

   

 

    Notary Public in and for the     State of  

 

    residing at  

 

    Commission expires  

 

    Print Name  

 

 

STATE OF WASHINGTON    ]         ]    ss. COUNTY OF KING    ]   

I certify that I know or have satisfactory evidence that Tom T. O’ Keefe is the
person who appeared before me, a Notary Public in and for the State of
Washington duly commissioned and sworn, and acknowledged that he/she is the
Chairman & CEO of Tully’s Coffee Corporation, a Washington corporation who
executed the within and foregoing instrument, and acknowledged the instrument to
be the free and voluntary act and deed of said corporation for the uses and
purposes therein mentioned, and on oath stated that affiant is authorized to
execute said instrument on behalf of said corporation.

IN WITNESS WHEREOF I have hereunto set my hand and affixed my official seal the
day and yeasr first above written.

 

    

/s/ Pamela K. Johnson

     Notary Public in and for the      State of Washington     
residing at Bellevue      Commission expires 2/2/04      Print Name Pamela K.
Johnson

 

2